Citation Nr: 1628412	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board assumed jurisdiction of the Veteran's claim of entitlement to a TDIU in September 2013 as part of the Veteran's then-pending claim for an increased rating for his service-connected low back disability.  

The Board notes that although a Travel Board hearing was scheduled to take place in May 2013, the Veteran did not appear for the scheduled hearing and has not requested a new hearing.  Accordingly, the Board considers the Veteran's request for a Travel Board hearing withdrawn pursuant to 38 C.F.R. § 20.704(d) (2015).  

Notably, the Board previously denied the Veteran's claim in May 2015; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, though his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (joint motion), requesting that the Court vacate and remand the Board's May 2015 decision.  In May 2016, the Court granted the joint motion and remanded the case to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU based on his service-connected low back and radiculopathy disabilities.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  
As set forth in the May 2016 joint motion, in rendering its May 2015 decision, the Board erred as a matter of law by failing to provide an adequate statement of reasons or bases for its determination that a TDIU was not warranted.  According to the joint motion, the Board misinterpreted findings contained in a May 2012 federal loan discharge application based on total and permanent disability (discharge application) that was completed by a VA physician on behalf of the Veteran.  As such, the Board is to consider whether clarification of the opinion in the discharge application is required.  In the discharge application, the VA physician certified that the Veteran was unable to engage in any substantial gainful activity due to physical or mental impairment.  The Veteran's disabling conditions were noted to be "right leg polyradiculopathy, left leg polyradiculopathy from sclerotic degenerative joint disease in the lumbosacral area and bilateral knees."  In describing the severity of the disabling impairment(s), the VA physician noted that the Veteran had moderate multilevel degenerative changes of the lumbar spine, predominantly at L1-2, L4-5, and L5-S1 with endplate sclerosis and anterior osteophytes, and moderate sclerotic degenerative changes of the bilateral sacroiliac joints.  

The Board observes that in addition to the May 2012 discharge application, a May 2012 VA peripheral nerves examination report provides that the Veteran's bilateral lumbar radiculopathy only impacted his ability to perform physical work.  Additionally, in a June 2014 VA back examination report, the examiner opined that the Veteran's low back and radiculopathy disabilities would prevent physical employment, but not that of a sedentary or light nature.  

In light of these opinions regarding the functional impact of the Veteran's disabilities on his ability to obtain and follow substantially gainful employment, the Board finds that an additional medical opinion is needed prior to adjudicating the instant claim.  Specifically, although the VA treating provider did not specify the severity of a bilateral knee condition in the May 2012 discharge application, the discharge application nevertheless suggests that the treating provider considered non-service connected bilateral knee condition(s) when certifying that the Veteran was unable to engage in any substantial gainful activity in any field of work.  Thus, on remand, the AOJ should obtain a clarifying opinion that addresses the impact of the Veteran's service-connected disabilities, without regard to the effects of any non-service connected conditions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.16(a); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board observes that in an April 2015 brief submitted in support of the instant claim, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in a July 2012 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension.  In pertinent part, the Veteran's representative indicated that relevant medical information was overlooked.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (providing that a claim for CUE must be raised with some degree of specificity).  In the April 2015 brief, the Veteran's representative also indicated that once service-connected, the Veteran's hypertension should be considered when determining his employability.  The Board notes that in a September 2003 decision of the Social Security Administration (SSA), the Veteran was found to be disabled to a severe degree, in part, due to hypertension.  

The Board finds that the Veteran's claim for a TDIU and his assertion of CUE are inextricably intertwined because if there is a finding of CUE in the July 2012 rating decision, the Veteran's claimed hypertension disability may be relevant to a determination as to whether he is entitled to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, on remand, the AOJ should consider the Veteran's assertion of CUE in the first instance prior to developing and re-adjudicating the Veteran's claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should address, in the first instance, whether there was CUE in the July 2012 rating decision that denied entitlement to service connection for hypertension.  

2.	After completing the above development, obtain a supplemental medical opinion from an appropriate medical examiner who is qualified to offer an opinion regarding the functional impact of the Veteran's service-connected disabilities.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  If, and only if, deemed necessary by the examiner, should the Veteran be scheduled for an examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail.  

The examiner should discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  

The examiner should suggest the type(s) of employment in which the Veteran would be capable of engaging with his current service-connected disabilities.  

In rendering an opinion, the examiner should consider prior medical opinions of record concerning the functional impact of the Veteran's service-connected disabilities and should specifically address the above-noted May 2012 federal loan discharge application that includes findings of a VA physician regarding the Veteran's employability.  

All opinions should be accompanied by a supporting rationale.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.	After the above development has been completed to the extent possible, readjudicate the Veteran's claim.  
If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

